Citation Nr: 1736485	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder diagnosed as vascular dementia and residuals of a cerebrovascular accident with encephalomalacia (hereinafter "neurological disorder") to include as secondary to headaches and/or his syncope/seizure disorder.   

(The issues of entitlement to a disability rating in excess of 40 percent for bilateral hearing loss disability and a total disability based on individual unemployability (TDIU) are addressed in a separate decision under docket number 16-47 648).


REPRESENTATION

Veteran represented by:  Atiya T. Munroe, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously denied the Veteran's claim of entitlement to service connection for a neurological disorder (other than syncope/seizure disorder) to include vascular dementia and residuals of a right cerebrovascular accident with encephalomalacia in a May 2012 decision.  Thereafter, the Veteran requested the prior decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The May 2012 decision was vacated in a June 2014 Board order.

The Veteran testified regarding his claim of entitlement to service connection for a neurological disorder in front of two different Veteran's Law Judges (VLJs) at a September 2010 Board hearing in Washington, D.C. and again at a December 2016 videoconference Board hearing from his local RO in St. Petersburg, Florida.  The transcripts are of record.

[The matters of entitlement to an increased rating for bilateral hearing loss and TDIU are before the Board on appeal from an August 2013 RO rating decision and are addressed in a separate decision as the Veteran testified before one VLJ at a December 2016 Board videoconference hearing and a panel decision is not required.]
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c)(West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a).  The United States Court of Appeals for Veterans Claims has interpreted 38 C.F.R. 
§ 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

As noted, the Veteran testified at Board hearings in front of two different VLJs in September 2010 and December 2016 regarding his claim of entitlement to service connection for a neurological disorder.  Both VLJs are still employed at the Board and will be signatories to this decision.  

Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In August 2017, the Veteran requested a third additional hearing.  As such, the Veteran should be scheduled for a third hearing in accordance with the remand instructions outlined below.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a third VLJ at his local RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



